Citation Nr: 1446657	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from November 1951 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran requested a hearing before the Board when he submitted his substantive appeal in June 2011.  The Veteran's representative submitted a statement in August 2011 and indicated that the Veteran no longer desired to testify at a hearing before the Board.  38 C.F.R. § 20.704(e).  

In an April 2013 decision, the Board denied the Veteran's claim for Parkinson's disease.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in June 2014 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a June 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's assertions of herbicide exposure in Thailand are not consistent with the circumstances, conditions, or hardships of his service.  
2.  Parkinson's disease was first shown many years following discharge from service, and is not shown to be related to any disease, injury or other event in service.  

CONCLUSION OF LAW

Parkinson's disease was not incurred in active service, and Parkinson's disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The RO provided the appellant pre-adjudication notice by letters dated November 2009 and January 2010.  The notification complied with current requirements, identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  The November 2009 letter also notified the Veteran of how initial disability ratings and effective dates are assigned for all grants of service connection.  The January 2010 letter provided notice as to the specific guidelines regarding claims involving exposure to herbicides outside of Vietnam.  Both letters requested that the Veteran provide specific details regarding his alleged in-service herbicide exposure.  

In January 2010, as part of VA's duty to assist the Veteran in obtaining evidence, the RO initiated a request from the National Personnel Records Center (NPRC) for "pages from the [Veteran's] personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decoration, and official travel outside the U.S."  The requested records were associated with the claims file. 

In July 2011, the RO initiated a second request from the NPRC for the Veteran's "dates of service in Vietnam."  The requested records were associated with the claims file. 

Because the Veteran's complete personnel file had not been requested, the matter was remanded in November 2012 in order to obtain all of the records associated with the personnel file to find out whether the Veteran's duties at Ubon RTAFB required that he serve near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  The Veteran's complete personnel file was associated with the claims file and the case was returned to the Board.  

The agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

As noted above, VA has obtained service treatment records and service personnel records.  The Veteran has provided evidence of a current disability, and the Veteran has been notified of the evidence necessary to substantiate his claim.  

Although the Veteran was not afforded a VA examination to determine the likely etiology of the Parkinson's disease, no such examination is necessary in this case because there is no evidence of Parkinson's disease or Agent Orange exposure in-service and the record does not reflect the presence of Parkinson's disease until many years after discharge from service.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because there is no evidence tending to show that the Veteran developed Parkinson's disease in service; and because the Veteran asserts that his claim is solely based on a presumption of Agent Orange exposure, then VA is not under an obligation to provide the Veteran with a VA examination to satisfy the Duty to Assist.  In other words, this case turns on whether the Veteran was exposed to Agent Orange during service, and a VA examination would not serve any useful purpose in this regard.  

VA has assisted the Veteran in obtaining evidence and the Veteran was afforded an opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Moreover, in a September 2014 letter, the Veteran's attorney waived any VCAA notice errors.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran contends that he was exposed to herbicides while serving in Thailand during the Vietnam era.  Specifically, he asserts that he served at Ubon Royal Thai Air Force Base (RTAFB) for one year, and that his duties in the field of transportation required him to travel throughout the base, to include near and on the perimeter.  He therefore asserts that service connection is warranted for Parkinson's disease on a presumptive basis as due to in-service herbicide exposure.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2013) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2013).  The list of diseases includes Parkinson's disease.  

In essence, if the Veteran did not serve in Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with a Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b) (West 2002); Caluza v. Brown, 7 Vet. App. 498 (1995); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Here, the Veteran does not assert that he was exposed to Agent Orange related to combat duties; and none is shown.

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239   (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumptive service connection is not the sole method for showing causation.  In this regard, the adjudication below includes consideration of whether service connection may be awarded for Parkinson's disease on a direct incurrence basis.

A review of the Veteran's service personnel records reveals that he served as a vehicle dispatcher at Ubon RTAFB from July 1966 to July 1967.  The Veteran has never suggested, and the record does not show, that the Veteran served in the Republic of Vietnam.

Similarly, the Veteran's Parkinson's disease was diagnosed long after service discharge and the Veteran has never asserted that Parkinson's disease was incurred during his period of active service.  Moreover, there is no medical or other competent evidence of record showing a link between the Veteran's service and his development of Parkinson's disease.  Thus, service connection on a direct basis is not established.  

The RO initially denied the Veteran's claim based on a finding that exposure to Agent Orange was not conceded.  The basis for his finding was a 2005 memorandum indicating some herbicide testing programs in Thailand 1964 and 1965.  The RO concluded the Veteran was not exposed to Agent Orange in Thailand in 1966 and 1967, because all testing operations were stopped before he arrived there.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), directs that if the veteran did not serve at one of the specified Royal Thai Air Force Bases as an Air Force security policeman, a security patrol dog handler, member of the security police squadron or otherwise near the air base perimeter, then a copy of the Compensation Service's "Memorandum for the Record" should be placed in the claims folder.  The Veteran should then be asked for the approximate dates, location and nature of alleged exposure.  If the Veteran provides sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center for verification of exposure to herbicides, then such a request should be sent.  Id. 

At the time that the April 2013 decision was issued by the Board, there was a Memorandum pertaining to herbicides use in Thailand during the Vietnam era, which was included in the claims folder.  The memorandum essentially noted that there was no indication of any specific herbicides such as Agent Orange used during the time period the Veteran served in Thailand, but there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14-17 October 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand because it is not clear where this spraying took place, and it shows that the substance sprayed was malathion insecticide and not Agent Orange or similar herbicide.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

Incidentally, the above Memorandum (Fast Letter) was rescinded in May 2013, just one month after the Board issued its April 2013 decision.  See VBA Fast Letter 09-20.

The JSRRC Coordinator replied in June 2011 and September 2011 that there was a lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  This memorandum notes that the RO sent the Veteran a letter asking him for information on how his military duties exposed him to herbicides; and, the Veteran's response was that his unit was stationed for one year at UBON Air Force Base 37 miles from Cambodia.  

While the Veteran' s claim was pending appellate review, the RO conducted a "Nehmer" review because Parkinson's Disease had recently been added to the list of diseases which are presumed due to exposure to herbicide agents.  In a July 2011 letter to the Veteran, the RO once again requested a response as to how his duties exposed him to herbicides.  The Veteran did not respond to that request.  Additional personnel records were obtained, and a September 2011 memorandum from the JSRRC noted once again indicated that there was a lack of information required to concede in-service herbicide exposure.  In a September 2011 rating decision, the RO indicated that a systemic review of the Veteran's claims folder had been conducted in accordance with Nehmer v. U.S. Department of Veterans Affairs, which requires the payment of retroactive benefits to certain Nehmer class members.  The RO explained that the Veteran's case was identified as a potential Nehmer-class case because of the addition of Parkinson's disease to the list of diseases presumptively associated with exposure to certain herbicide agents.  Despite the additional review, the result was the same.  The Veteran did not have service in Vietnam during the Vietnam era, and there was insufficient evidence to find that he was otherwise exposed during service in Thailand.  

As noted above, the Veteran's entire personnel file was obtained and associated with the claims file.  A review of these records did not provide any evidence showing that the Veteran had any duty assignments other than that of vehicle dispatcher during service in Thailand.  The performance evaluation reports covering his service in Thailand do not reference any duties that would have placed him near the air base perimeter.  

VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, if a Veteran served in the U.S. Air Force in Thailand during the Vietnam era (January 9, 1962, through May 7, 1975) at one of the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA will concede herbicide exposure on a direct/facts-found basis and service connection will be granted.  M21-1MR, Part IV, Subpart ii, Chapter 2, § C.10.q. 

Thus, this case turns on whether there is credible supporting evidence that the Veteran was exposed to herbicides at Ubon Air Force Base.  As noted above, the evidence does not suggest that the Veteran's duties were of the type that would place the Veteran at or near the perimeter on a regular basis.  

Significantly, The Veteran did not assert that he spent time near the air base perimeter until it was mentioned in a March 2013 post-remand brief; and, furthermore, the Veteran's duties inside a vehicle do not suggest that the Veteran's duties placed him on or near the perimeter of the Ubon Air Force Base, similar to security patrols walking in and amongst the foliage that was sprayed.  

In this case, the Veteran's claim is based on general herbicide use within the base, and around the base perimeter, but there is insufficient evidence to find that such spraying actually took place and there is insufficient credible evidence to indicate that the Veteran spent any significant time near the perimeter.  The Veteran asserted that he witnessed spraying on the base, and he is competent to state that he witnessed spraying of some kind while he was stationed at Ubon; however, the Veteran is not competent to know what chemical was being sprayed and the objective findings do not support the Veteran's assertions that the spraying was Agent Orange, or similar herbicide recognized under the presumption.  

Further, the Veteran asserts that he spent some time on the flight line near the perimeter.  These statements alone are not sufficient to warrant service connection for Parkinson's disease on a presumptive basis.  

It would be neither reasonable nor realistic to award service connection on a presumptive basis for every Veteran who claims to have been near a base perimeter at some point during service in Thailand.  The Board also finds it reasonable to infer that the guidance in the VA manual is provided for those cases whether the Veteran's regular duties exposed them to the base perimeter on a regular or consistent basis, or for long periods of time.  It is not reasonable to think that the manual guidance should apply to every Veteran who asserts that he was near the air base perimeter outside of his normal course of duty.  

The Veteran's attorney noted the Veteran's allegations regarding exposure to Agent Orange in a statement signed by the Veteran in July 2014.  In that type-written report, the Veteran describes his duties while stationed at Ubon, and his time spent near the base perimeter.  These assertions lack credibility because, significantly, the Veteran never provided that information when it was requested by the RO; and, moreover, the Veteran now has dementia.  The Veteran's statements (or lack thereof) prior to the March 2013 post-remand brief are inconsistent with his statements after that time.  Moreover, the Veteran, via his attorney, did not elaborate on the specifics of his purported exposure near the perimeter until after the case was denied by the Board in April 2013.  

According to the Veteran's medical/mental health records, he was diagnosed with dementia at least two years prior to the April 2013 decision.  In November 2011, a psychiatric evaluation indicates that the Veteran's wife reported that the Veteran was not able to remember things, his memory was poor and he often repeated himself, and usually just sat in a chair and stared blankly.  Although the Veteran's remote memory was felt to be intact at that point, it is well-established that dementia is degenerative and therefore continues to worsen.  This is supported by a June 2013 VA Form 21-4138 requesting that the Veteran's spouse be appointed the Veteran's fiduciary because she had been handling the bill-paying and all financial matters for the past 5 years; and, a June 2013 rating decision proposing to find the Veteran incompetent.  A January 2014 rating decision found the Veteran not competent to handle disbursement of funds.  

The Veteran's statements prior to the March 2013 post-remand brief make no mention of spending time near the perimeter, despite the fact that the RO requested specific information regarding his exposure.  

Moreover, even if the Veteran's remote memory was still intact in 2013 and 2014, he is not competent to state what type of chemical, if any, was sprayed from the cans he claims to have seen at Ubon during the time period that the Veteran served there.  The evidence shows that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand, including the period of October 14-17, 1966 (during a period of the Veteran's Thailand service).  This finding is insufficient to show that Agent Orange or similar herbicide was sprayed at the Ubon Air Force Base during October 14-17, 1966.  In other words, insecticide spraying missions in Thailand (not necessarily at Ubon Air Force Base) is not equivalent to a finding that Agent Orange or similar herbicide was sprayed at Ubon during time that the Veteran served there.  

The Veteran's attorney argues that the same chemical used in Agent Orange is used in certain insecticides and as such, service connection on a presumptive basis should not be precluded simply because of the use of insecticides rather than herbicides.  This argument is not relevant here because there is simply no credible evidence that any harmful spraying occurred at Ubon during the time period in question or that the spray cans purportedly used inside the base contained harmful chemicals such that would be considered an equivalent to Agent Orange or similar herbicide agents.  Again, there is no affirmative evidence that the spraying which took place between October 14 and October 17, 1966 including spraying at Ubon.  Furthermore, the regulation allowing for presumptive service connection clearly defines the applicable chemicals as "herbicides" - that is, a chemical used to destroy plants or stop plant growth.  Based on the plain language of the regulation, this would not than an "insecticide" - a chemical used to kill insects.

Moreover, the Veteran may have spent some time near the perimeter of the base, but again, his credibility is questioned here because he did not claim perimeter status until after he had been suffering from dementia for several years, and these statements were provided in 2013, but no such assertion of perimeter status was alleged prior to the Veteran's post-remand brief of March 2013.  Rather, prior to March 2013, the Veteran asserted that he was exposed to Agent Orange at Ubon in Thailand generally, but he did not respond to at least two requests for more specific information.  The timing of his statements in March 2013 and August 2014 is suspicious because there is no reason shown for why he did not provide this information earlier when requested by the RO.  The fact that the Veteran only reported specific details regarding his purported Agent Orange exposure after he began suffering from dementia suggests that the Veteran reported these statements, via his attorney for the purposes of monetary gain.  In making this finding, the Board reasonably infers that the Veteran's attorney's statements are not consistent with the Veteran's actual reported history prior to March 2013.  Prior to March 2013, the Veteran simply believed that he was exposed to Agent Orange in Thailand, but he did not provide specifics and did not assert that his duties required him to be near the perimeter of Ubon Air Force Base.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In essence, it is too speculative to find that the Veteran was exposed to Agent Orange or a similar herbicide during the time period in question.  The Veteran did not provide details of the purported spraying until the time he was found to have dementia.  Prior to that time, the Veteran was asked for information regarding his purported exposure and none was provided, other than to say that he served at Ubon Air Force Base 37 miles from Cambodia.  Further, there is no affirmative evidence that Agent Orange or similar herbicide was sprayed between July 1966 and July 1967 as noted above.  Finally, the Veteran's August 2014 statement regarding details of his purported Agent Orange exposure does not trigger the duty to follow up with JSRRC because those statements are not found credible.  

Given the regulatory criteria and precedent opinions from the VA Office of General Counsel and Compensation and Pension Service cited above, and the lack of any evidence that the Veteran's service included regular duties near the perimeter of the Ubon air base, his assertions as to such exposure merely through service at Ubon air base, are insufficient to trigger application of the presumption provisions at 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) as noted above.  

Although the Veteran sincerely believes that he was exposed to Agent Orange while serving in Thailand, he did not serve there until the documented testing of Agent Orange and other herbicides ceased; and, the October 1966 spraying is not shown to be that of Agent Orange or similar herbicide, and it is not clear where in Thailand these missions took place.  The Veteran's MOS (military occupational specialty) of vehicle dispatcher did not involve any service as a security policeman, security patrol dog handle, member of a security police squadron, or other service near the air base perimeter.  Moreover, the Veteran did not provide information concerning the circumstances surrounding which he believes the exposure occurred until March 2013, long after the Veteran was shown to have dementia.  In other words, the competent and credible evidence does not support the Veteran's claim that he was exposed to Agent Orange or similar herbicide in Thailand between July 1966 and July 1967.  Finally, the Veteran's August 2014 statement regarding details of his purported Agent Orange exposure does not trigger the duty to follow up with JSRRC because they are not found credible.  Therefore, service connection is not established.  

Turning to whether entitlement to service connection for Parkinson's disease is warranted on the basis of direct incurrence, a thorough review of the Veteran's claims file reveals no medical evidence linking his Parkinson's disease apparently first diagnosed in approximately 2006, to symptomatology or pathology present during active service so many years earlier.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  As noted above, the Veteran is not competent as a lay person to attribute his Parkinson's disease to service as this is a matter that is beyond the ability of a lay person to observe.  

In short, the positive evidence, which is limited to the unsupported contentions of the Veteran that he was exposed to herbicides in Thailand, is outweighed by the fact that the Veteran is not credible and his service personnel records do not show that the Veteran had duties in Thailand that placed him near the air base perimeter.  Similarly, the evidence regarding herbicide use in Thailand does not indicate that Agent Orange or similar herbicide was used at Ubon Air Force Base during the Veteran's service there from July 1966 to July 1967.  The service personnel records constitute highly probative evidence as to the Veteran's duties while serving in Thailand and the Veteran has not provided credible or competent evidence to the contrary.  There is also a lack of any competent medical evidence linking Parkinson's disease to service and the Veteran has not reported that he had symptoms of Parkinson's disease that began in service.  Thus, the claim of service connection must be denied.


ORDER

Service connection for Parkinson's disease is denied.  



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


